64 F.3d 673
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In Re Jaume SERRA, S.A.
Nos. 95-1308, 95-1309.
United States Court of Appeals, Federal Circuit.
July 14, 1995.

PTO
DISMISSED.
Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Jaume Serra, S.A. moves to stay the briefing schedules in appeal nos. 95-1308 and 95-1309 pending the final disposition of its petition, with the Patent and Trademark Office (PTO), to cancel registration no. 1,071,571.  The PTO does not oppose.


2
Serra states that if its cancellation proceeding is successful, then the basis of the Trademark Trial and Appeal Board's refusal to register will be eliminated.  Because the cancellation proceeding could be lengthy, the court prefers to dismiss without prejudice to reinstatement rather than to stay the appeal.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1)  Appeal nos. 95-1308 and -1309 are consolidated, sua sponte.


5
(2)  Serra's motions to stay the briefing schedules are denied.


6
(3)  The appeals are dismissed without prejudice to reinstatement pending the final disposition of Serra's petition to cancel registration no. 1,071,571.  Serra must provide notice of reinstatement within 30 days of the final disposition by the Board.